PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
QUALCOMM Incorporated
Application No. 15/782,355
Filed: 12 Oct 2017
For NETWORK-ASSISTED PEER DISCOVERY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(e), filed May 12, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to a prior filed non-provisional application set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).
   
The renewed petition is GRANTED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

37 C.F.R. § 1.78(e)(3) requires a statement that the entire delay between the date the benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional.  Since the statement contained in this renewed petition varies from the language required by 37 C.F.R. 
§ 1.78(e)(3), the statement contained in this renewed petition is being construed as the statement required by 37 C.F.R. 
§ 1.78(e)(3), and Petitioner must notify the Office if this is not a correct interpretation of the statement contained in this renewed petition.

An original petition pursuant to 37 C.F.R. § 1.78(e) was filed on 
January 26, 2022 along with the petition fee, and was dismissed via the mailing of a decision on May 3, 2022 which indicates requirement (2) above has been satisfied.  

With this renewed petition, a properly marked corrected/updated ADS, a statement that is being construed as the statement required by 37 C.F.R. § 1.78(e)(3), and a statement of facts that supports a finding that the entire period of delay was unintentional have been received.  

To date, requirements (1), (2) and (3) above have each been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the present application can receive further processing in due course.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.






/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt



    
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).